Citation Nr: 1448015	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer as a result of exposure to herbicides.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968, and from June 1975 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously considered this appeal in August 2013, at which time it was remanded for a hearing. 

In a December 2009 rating decision, the RO granted service connection for PTSD with an evaluation of 50 percent, effective July 28, 2009.  

In an April 2011 rating decision, the RO denied service connection for skin cancer as a result of herbicide exposure and continued the 50 percent initial rating for PTSD.

The Veteran perfected an appeal as to both issues.  The Veteran testified before the undersigned at a videoconference hearing held in February 2014.  During the hearing, the Veteran requested and was granted 30 days to submit additional evidence.  New evidence was received in March 2014.

The paper claims file and electronic processing systems of Virtual VA and the Veterans Benefit Management System (VBMS) have been reviewed and considered.

The issue of an increased rating for PTSD with depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative, requesting a withdrawal of the issue on appeal of service connection for skin cancer.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with regard to service connection for skin cancer.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In the present case, the appellant and his authorized representative requested to withdraw the issue on appeal of service connection for skin cancer as a result of herbicide exposure, during the February 2014 Board hearing; this request was reiterated in a February 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed with regard to service connection for skin cancer.

REMAND

The last VA examination for the Veteran's psychological disorder was in January 2013.  During the February 2014 hearing, he reported that his psychiatric symptoms had worsened since the last examination.  The Board finds that another VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following action:	

1.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD. The examiner should note review of the entire claims file, and conduct all appropriate tests.  

The examiner is requested to measure and record all symptoms as they relate to occupational and social impairment.

A complete rationale must be provided for any opinion offered.  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


